Citation Nr: 1437439	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-36 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an extraschedular disability rating for residuals of a compression fracture at C-7, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to January 27, 2012.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board remanded these issues in August 2011.  

In August 2009, the Veteran presented sworn testimony during a Travel Board hearing in Little Rock, Arkansas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

A March 2014 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective January 27, 2012.  The RO considered this a full grant of the benefits on appeal for TDIU.  However, as the appeals period runs from June 2006 to the present, the issue of whether the Veteran is entitled to TDIU prior to January 27, 2012 is still before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

	(CONTINUED ON NEXT PAGE)




REMAND

Recently received records include a March 8, 2014, VA treatment note indicating that the Veteran is "on disability."  It is unclear whether this refers to Social Security Administration (SSA) disability benefits (SSDI).  It is also unclear as to when the award was made.  However, as notice of the Veteran's award of a TDIU was not mailed until March 24, 2014, it is highly suggestive that the Veteran was referring to SSDI or at least a benefit other than VA benefits.  There is no indication that the AOJ attempted to clarify the nature of these benefits or obtain any SSA records.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  A remand is necessary to clarify and obtain any relevant records.

Further, as noted above, the Veteran was granted TDIU effective January 27, 2012, the date that he first met the schedular criteria.  Such was based on the RO's decision to assign a 20 percent rating for the residuals of a compression fracture at C-7, which was assigned from January 27, 2012.  The question of whether the Veteran was entitled to a TDIU prior to January 27, 2012 was not referred to the appropriate VA officials for extraschedular consideration or even considered.  Similarly, and contrary to the instructions of the August 2011 Remand, the AOJ did not consider whether referral of the issue of an extraschedular disability rating for residuals of a compression fracture at C-7, radiculopathy of the left upper extremity was warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The authority to assign extraschedular ratings pursuant to 38 C.F.R. § 3.321 and TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service (C&P) in the first instance.  On Remand, and to help avoid future remand, the issues entitlement to an extraschedular disability rating for residuals of a compression fracture at C-7, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity (prior to and since January 27, 2012) and an extraschedular TDIU prior to January 27, 2012 should be referred to the Director of C&P Services.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine whether he is in receipt of SSA disability benefits.  If the Veteran responds in the affirmative or fails to respond, appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, and following any additional development deemed necessary, refer the issues of an extraschedular disability rating for residuals of a compression fracture at C-7, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity (prior to and since January 27, 2012) AND a TDIU prior to January 27, 2012 to the Under Secretary for Benefits or the Director of Compensation and Pension Services.  A written decision should be prepared that explains the reasons and bases for the conclusion reached.  

3.  After completing the above actions and any other development deemed necessary, readjudicate the issues on appeal.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



